Citation Nr: 0929745	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-10 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1976 to March 
1982 and from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In April 2009, the Board sent the Veteran a letter attempting 
to clarify whether he intended his ambiguous April 2006 
letter to be a substantive appeal to the Board.  Despite the 
Veteran's lack of response to the request for clarification, 
the Board finds that the matter is properly before the Board.  
The RO certified the issue as being on appeal and the 
Veteran's representative submitted argument to the Board. 
Inasmuch as the RO has taken actions to indicate to the 
Veteran that the issue is on appeal, and it took no steps to 
close the appeal, the requirement that there be an 
unambiguous substantive appeal is deemed waived.  See Percy 
v. Shinseki, 23 Vet. App. 37 (2009).


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and 
social impairment due to depressed mood, chronic sleep 
impairment, and mild memory loss.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged 
ratings have been considered here, but the Board concludes 
that only one level of disability has been shown, for the 
reasons discussed below.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  The general rating formula for mental disorders 
assigns a 10 percent rating on the basis of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating is assigned on the basis of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating on the basis of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned on the basis of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100  percent rating is assigned on the basis of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Scale score of 51 to 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
coworkers).  A 61 to 70 GAF Scale score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

The Veteran underwent a VA examination in June 2005.  The 
examiner diagnosed the following:  PTSD, moderate intensity; 
major depressive disorder, recurrent, moderately severe, 
secondary to PTSD and to other non-service related stressors; 
and alcohol dependence, very severe, currently active.  It's 
the examiner's opinion that most of the Veteran's 
difficulties are related to his alcoholism.  According to the 
examiner's review of the Veteran's history, the Veteran's 
alcoholism began prior to the stressful events that triggered 
PTSD while the Veteran was serving in Saudi Arabia.  
Nonetheless, it is also the examiner's opinion that PTSD 
causes moderate impediments to social and occupational 
functioning.  He assigned a GAF score of approximately 55-60 
and noted that this score is with specific reference to only 
PTSD and to that portion of the Veteran's depression that is 
associated with PTSD.  Reported PTSD symptoms included 
insomnia, isolation, nightmares, anger, avoidance of Iraqi 
war news, and distance from others.  He also has mild memory 
loss.

VA treatment records from July 2004 through July 2005 are 
consistent with the findings and opinions of the June 2005 VA 
examination.  They show that the Veteran was being treated 
primarily for alcohol abuse and anger management issues.  
They also show treatment for depression related to PTSD.

After considering all the evidence, the Board finds that a 
rating of 30 percent for PTSD is most appropriate.  The 
Veteran's PTSD is shown to cause depressed mood and chronic 
sleep impairment.  Although the Veteran does exhibit symptoms 
characteristic of the next higher rating of 50 percent, such 
as impaired judgment, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships, these symptoms are the product of 
non-service-connected substance abuse.

Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, however, the record does not 
reflect that the Veteran's PTSD has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The evidence 
shows that the Veteran has been unemployed for some time.  
This is due to his alcoholism and its resulting irritability.  
He has not been hospitalized for PTSD.

In the absence of the above factors, the Board finds that the 
requirements for referral of the case for evaluation for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in October 2006 of the information and evidence 
needed to substantiate and complete claims for increased 
ratings, to include notice of what part of that evidence is 
to be provided by the claimant, what part VA will attempt to 
obtain, and information regarding the appropriate disability 
rating and effective date of any grant of benefits.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This complete 
notice was provided after the initial unfavorable decision on 
the claim for an increased rating.  However, notice was 
previously sent in March 2004 in response to the claim for 
service connection, which asked the Veteran to identify 
treatment providers.

The Veteran was not given notice required by Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concerning the specific 
notice to be given in claims for increase, because the matter 
was already in appellate status at the time of the Vazquez-
Flores decision.  To whatever extent more specific notice was 
required, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  He appealed the 
disability evaluation assigned.  He was given the specific 
requirements for an increased rating for the disability at 
issue in the rating decision and in the statement of the 
case, so he had actual notice of those criteria.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim and by conducting VA examinations.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

A 30 percent rating, but no higher, is granted for the 
Veteran's service-connected PTSD, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


